 Case: 3:21-cv-00033-TMR-MRM Doc #: 5 Filed: 01/28/21 Page: 1 of 1 PAGEID #: 74




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

CAMILIA T. TERRY,

                               Plaintiff,              :     Case No. 3:21-cv-033

                                                             District Judge Thomas M. Rose
       -   vs   -                                            Magistrate Judge Michael R. Merz

STEVEN MNUCHIN,
 Secretary of the Treasury, et al.

                               Defendants.             :



  AMENDED ORDER GRANTING PERMISSION TO PROCEED IN
                 FORMA PAUPERIS


       Based on Plaintiff’s filing of a certified Cashier’s Statement in her later case (Terry v.

Crawford, et al., Case No. 3:21-cv-035), the Court finds it erred in assessing the initial partial

filing fee in this case which is hereby amended to $29.16 which the institutional cashier is ordered

to forward to the Clerk as set forth in the prior Order.

       The Cashier should note that Ms. Terry is assessed $29.16 in each pof these cases, so tht

the Cashier should be forwarding a total of $58.32.



January 28, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                  1
